SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 11, 2009 COPANO ENERGY, L.L.C. (Exact name of registrant as specified in its charter) Delaware 001-32329 51-0411678 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 2727 Allen Parkway, Suite1200 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713) 621-9547 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Copano Energy, L.L.C. (“Copano”) is filing this Amendment No. 1 to its Current Report on Form 8-K filedAugust 17, 2009 to report that, on September 9, 2009, the Compensation Committee of Copano’s Board of Directors approved compensation arrangements for Carl A. Luna, Copano’s Senior Vice President, Finance and Corporate Development and Interim Chief Financial Officer, and Lari Paradee, Copano’s Senior Vice President, Controller and Principal Accounting Officer.Mr. Luna and Ms. Paradee will each receive a base salary of $216,000 per year, and each will have a target bonus opportunity of 45% of base salary under Copano’s Management Incentive Compensation Plan.These arrangements are effective as of September 1, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPANO ENERGY, L.L.C. Date: September 14, 2009 By: /s/ Douglas L. Lawing Douglas L. Lawing Executive Vice President, General Counsel and Secretary
